Proceeding pursuant to CPLR article 78 to review a determination of the Westchester County Department of Planning, dated February 14, 2006, which, after a hearing, confirmed the termination of the petitioner’s participation in the Section 8 Housing Choice Voucher Program (see 42 USC § 1437f [b] [1]).
Adjudged that the determination is confirmed, the petition is *823denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Substantial evidence “means such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]; see Matter of Lynnann P. v Suffolk County Dept. of Social Servs., 28 AD3d 484, 485 [2006]).
The record provides substantial evidence to support the respondents’ determination to terminate the petitioner’s participation in the Section 8 Housing Choice Voucher Program (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231 [1974]; Matter of Friend v Mulligan, 16 AD3d 685 [2005]; Matter of Langton v Rutkoske, 252 AD2d 504 [1998]). While the bulk of the respondents’ proof constituted hearsay, it was sufficient to serve as the basis for the determination (see Matter of BiCounty Brokerage S. Corp. v State of N.Y. Ins. Dept., 4 AD3d 470, 471 [2004]; Matter of Bullock v State of N.Y. Dept. of Social Servs., 248 AD2d 380, 381 [1998]; Matter of Nieto v DeBuono, 231 AD2d 573 [1996]). Additionally, the notice of termination adequately apprised the petitioner of the violation upon which her termination from the program was based (see Matter of Block v Ambach, 73 NY2d 323, 333 [1989]; Matter of Douglas v Lannert, 272 AD2d 327 [2000]; Matter of Colon v Blum, 81 AD2d 637, 638 [1981]).
The petitioner’s remaining contentions are without merit. Ritter, J.P., Florio, Miller and Dillon, JJ., concur.